Citation Nr: 0516061	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  00-00 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a left arm 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to January 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  A hearing at which the veteran testified was 
conducted by the undersigned in January 2003.  


FINDING OF FACT

Service medical records are negative for any complaints or 
findings of any left arm injury, and the greater weight of 
the evidence fails to link current disability to service.  


CONCLUSION OF LAW

A left arm injury was not incurred in nor aggravated during 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology.  Id.  

A veteran is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
To rebut the presumption of 
aggravation, there must be clear and unmistakable evidence 
(obvious or manifest) that the increase in severity was due 
to the natural progress of the disability.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a) and (b).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).  
Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

The veteran contends that he suffered a left arm injury in 
service.  No musculoskeletal defects were noted on the 
veteran's March 1945 Report of Physical Examination and 
Induction.  The veteran was found qualified for general 
military service and he entered active duty in April 1945.  
The veteran's service medical records are completely silent 
as to any left arm injury during service.  They do reflect an 
injury to the rib area on the left side, including rib 
fractures, but no mention is made of any left arm 
involvement.  The report of the examination conducted in 
connection with the veteran's service discharge revealed no 
relevant abnormalities.  

The veteran was apparently examined for VA purposes in March 
1947.  At that time he advised he had fractured his elbow in 
childhood, which resulted in an increase in carrying angle.  
The veteran then reported to the examiner that he fractured 
the arm again in service during the incident in which he 
fractured his ribs.  He admitted, however, there had been no 
increase in carrying angle since the in-service injury.  In 
any case, the diagnosis following this examination was 25 
degree left elbow valgus deformity, with limitation of 
extension to 155 degrees.  

A February 1994 VA examination, more than 40 years after 
service, showed a loss of approximately 30 degrees of normal 
flexion and enlargement of joints.  A June 1998 private 
annual physical examination x-ray revealed considerable 
osteoarthritis change to the left elbow and the private 
doctor suspected that it was post traumatic.  In October 1999 
the veteran was seen for left arm arthritis.  The private 
doctor wrote that apparently in service the veteran injured 
his left elbow.  The private doctor stated that he was 
treating the veteran for arthritis that probably stemmed from 
this prior trauma.  A June 2000 private medical record showed 
that the veteran was seen for left elbow pain.  The private 
doctor wrote that the veteran had several injuries to his 
elbow, one as a child, and one in the service.  X-rays showed 
moderate to severe degenerative changes and distorted 
anatomies due to the injury as a child.  

A September 2001 VA examination diagnosis was deformity, left 
elbow with remote history of childhood injury and history of 
injury while on active duty in the military.  The VA examiner 
wrote that the veteran had conflicting medical evidence of 
official service medical records indicating that an induction 
physical showed no musculoskeletal trauma and a discharge 
physical showed no musculoskeletal trauma, and a VA 
examination within one year showed severe deformity that 
should have existed since childhood.  Other history indicated 
immobilization for an inordinate length of time, which could 
have contributed to the deformity.  The examiner wrote "one 
would tend to error in favor of the veteran and support his 
claim that the blunt trauma sustained to his left arm is a 
source of his current problems."  

In February 2002, a private doctor wrote that the veteran had 
been under his care for a number of years.  Among his many 
medical problems was arthritis to the left arm.  The 
physician wrote, "apparently, in the service he was injured 
[fracturing his ribs] as well as injury to his left elbow.  I 
am currently treating him for arthritis that probably stems 
from his prior trauma."  

A careful reading of the recent medical opinions shows while 
some link current disability to prior trauma, (implying in-
service trauma), they do not meaningfully acknowledge or 
address the childhood trauma and the role it played in the 
veteran's condition.  As such, these comments are of limited 
probative value, since they do not address one of the key 
factors at issue in this case.  

Of greater weight is the silence in the service medical 
records regarding any left elbow impairment and the history 
and comments recorded in the 1947 post service examination.  
That revealed the pre-service elbow fracture, the veteran's 
admission to the increase in carrying angle thereafter, and 
the lack of any change in that condition during service.  
This establishes a static condition in service, with any 
increase in severity occurring after service.  Moreover, the 
physician who examined the veteran in April 2004, and who had 
the entire record available to him, wrote there was no 
documented evidence of any significant injury to the left arm 
in 1946, which would have altered the natural course of the 
left elbow.  The examiner further noted the veteran clearly 
had a childhood injury and had the residual of that injury 
with a valgus deformed left elbow and having limitation in 
motion associated with it and mild osteoarthritis setting in 
due to that deformity.  He concluded there was no evidence of 
exacerbation from his military service.  

This opinion, based on the entire record, is consistent with 
the facts as they are known, and achieves a logical result.  
Therefore, the Board concludes it is more probative and on 
these facts, the preponderance of the evidence is against the 
claim.  It shows that the residuals of a left arm injury were 
not incurred in or aggravated during service, and does not 
link current disability to service.  Therefore, the appeal 
must be denied. 

In reaching this decision, the Board is well aware of the 
presumption of soundness afforded veteran's and what must be 
shown to rebut that presumption.  As indicated above, no 
mention was made of any elbow impairment at entrance into 
service, and thus, the veteran may be presumed sound at 
service entrance in this regard.  At the same time, no 
mention is made of any elbow impairment throughout service 
including at separation.  The first medical evidence of any 
elbow disability is after service.  Simply looking at these 
medical facts, one could reasonably conclude there is no 
basis to award service connection, since the claimed 
disability was first manifested after service.  This would, 
of course, ignore obvious relevant content of the post 
service records that exist, and fail to fully 
address/acknowledge the veteran's various contentions.  The 
preceding narrative accounts for the relevant content of the 
post service records and the veteran's various statements, 
concluding the veteran had a pre-service elbow deformity that 
was not aggravated by service.  

Indeed, even if one were to conclude the presumption of 
soundness at entrance was not rebutted on the facts of this 
case, the analysis would then have to shift to whether the 
elbow disability was incurred in service.  As stated, there 
is no service record demonstrating an in-service elbow injury 
and therefore, no in-service finding to which any post 
service disability could be linked.  Any such link would also 
have to ignore the content of the March 1947 post service 
medical report.  (Obviously, there is the veteran's 
contention that he did injure his elbow in service, but 
contemporaneous service records which show no such injury are 
far more probative on that question.)  Thus, even proceeding 
under the premise that the presumption of soundness had not 
been rebutted, the veteran would still not prevail.  

As set out above, the opinion provided in April 2004 is the 
most probative evidence addressing the medical question 
presented by this case and supports the conclusion the 
veteran's left elbow disability was not incurred in or 
aggravated by service.  

II.  Notice and Duty To Assist Requirements

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals of Veterans Claims (Court) stated 
that, under the VCAA, the Secretary must provide notice that 
informs the claimant of any information and evidence not of 
record which is necessary to substantiate the claim, 
information and evidence which VA will seek to provide, the 
information and evidence which the claimant is expected to 
provide and request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C. § 5103A(g).

VA satisfied these duties by means of a letter to the veteran 
from the RO dated in July 2003 which addressed what the 
evidence must show to establish entitlement; what information 
or evidence was still needed from the appellant; what the 
appellant could do to help with the claim; VA's duty to 
assist the appellant to obtain evidence for the claim; and 
what had been received.  In this way, VA has satisfied its 
notice requirements including advising the veteran to submit 
all pertinent evidence he possesses.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), also 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In February 1999 prior to the enactment of the 
VCAA, the RO denied the claim for service connection for 
residuals of a left arm injury.  The veteran was not provided 
VCAA notice until July 2003.  After the content-complying RO 
letter the veteran's claim was again considered by the RO as 
described in the June 2004 supplemental statements of the 
case.  Here, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
There is no indication that the disposition of the claims 
would not have been different had the appellant received pre-
AOJ adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO has obtained the veteran's service medical 
records and his post service VA and private medical records 
he identified.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant was afforded VA medical examinations 
in this case.  Therefore, the Board concludes that no further 
assistance to the veteran is required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  Moreover, 
given the completeness of the present record which shows 
substantial compliance with the notice and assistance 
provisions of the new legislation the Board finds no 
prejudice to the appellant by proceeding with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


ORDER

Service connection for residuals of a left arm injury is 
denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


